 In the Matter of YELLOW TRANSIT COMPANY,EMPLOYERandDALLASGENERAL DRIVERS,WAREHOUSEMENAND HELPERS,LOCAL 765,PETITIONERCase No. 16-R-2128.-Decided April, 16, 1947Mr. Theodore E. Dean,of Oklahoma City, Okla., for the Employer.Mr. L. N. Wells, Jr.,of Dallas, Tex., for the Petitioner.Mr. C. L. Mulholland,of Fort Worth, Tex., for the Intervenor.Mr. Jerry Wohlmuth,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Dallas,Texas, on January 13, 1947, before Elmer Davis, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERYellow Transit Company is an Oklahoma corporation engaged inthe transportation of commodities by common motor vehicles intoand through the States of Oklahoma, Texas, Kansas, Illinois, Indiana,Kentucky, and Missouri.The Employer's operations in Dallas, Texas,are solely involved in this proceeding.Approximately 80 percent ofthe commodities transported by the Employer are delivered frompoints in one State to points in another State.The Employer oper-ates pursuant to a certificate issued by the Interstate Commerce Com-mission.The Employer operates more than 400 vehicles, whichannually travel more than 7,000,000 miles.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Inter-national Brotherhood of Chauffeurs, Teamsters, Warehousemen andHelpers, A. F. L., claiming to represent employees of the Employer.73 N. L. R. B, No. 83.424 YELLOW TRANSIT COMPANY425The InternationalAssociation of Machinists,Local Lodge 1015,herein called the Intervenor,is a labor organization,claiming to repre-sent employees of the Employer.III.THE ALLEGED QUESTION- CONCERNING REPRESENTATIONThe Petitioner orally requested recognition as the exclusive bar-gaining representative for certain of the Employer's employees 1 inthe latter part of October 1946, and again renewed this request orallyon November 13 and by letter on November 21, 1946. The Employerrefused to recognize Petitioner until it had been certified by the Board.Following a consent election in September or October 1945, theIntervenor entered into a contract with the Employer covering theemployees involved herein, effective December 1, 1945, andcontainingthe following duration clause:This agreement shall become effective December 1, 1945, andshall remain in full force and effect -until December 1, 1946, andthereafter from year to year until either party shall give the otherparty thirty (30) days written notice of a desire to change or fortermination. If during the thirty (30) day period conference shallbe held by and between the parties hereto with a view of arrivingat further agreement. If no mutual agreement is arrived at priorto the expiration of this (30) day period negotiations shall becontinued and when concluded the agreement arrived at shallbecome retroactive to the date preceding the expiration of the(30) day notice. Said notice shall state the change desired.Petitioner contends that the contract is not a bar to a present deter-mination of representatives, inasmuch as by its language after theexpiration of 1 year it can be terminated by 30-day notice.2 Inter-venor contends to the contrary that the instrument constitutes theusual year-to-year contract.We find merit in the Intervenor's contention.Although the auto-matic renewal clause departs somewhat from customary language,we are of the opinion that the clause of the contract set forth aboveis sufficiently clear to sustain a finding that it was the intention ofthe parties to execute a contract automatically renewable from year toyear.Under this construction, on December 1, 1946, the contractrenewed itself for another year, since neither party gave notice ofa desire to terminate prior to the automatic renewal date.Althoughthe claim of Petitioner was made prior to the automatic renewaliThese employees are employed in the Employer'sMaintenance shop in Dallas,Texas.2 Petitioner thus contends that the contract is of indefinite duration and under thedecisions of the Board cannot bar an election. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate, its petition was filed more than 10 days thereafter .3Conse-quently, under established principles of the Board, the contract con-stitutes a bar to a present determination of representatives 4Weshall, therefore, dismiss the petition.5ORDERUpon the basis of the above finding of facts, the National LaborRelations Board hereby orders that the petition for investigationand certification of representatives of employees of Yellow TransitCompany, Dallas, Texas, filed by Dallas General Drivers, Ware-housemen and Welders, Local 745, A. F. L., be, and it hereby isdismissed.CHAIRMAN HERZOG took no part in the consideiation of the aboveDecision and Order.'Petitioner did not file its petition herein until November 26, 1946, more than 10 daysafter the first assertion of its informal claim to representation4Henry d Allen, Inc,68 N L R. B 724"Petitioner also contends that the contract should not constitute a bar inasmuch as afterJuly 1946 the Intervenor had ceased to function as collective bargaining representativeunder its contractThis contention is based upon the alleged failure of the Intervenorto negotiate in respect to a work week reduction in July and the fact that no meetingsof the employees had been held since that dateIn addition, a petition dated December 4,1946, signed by all the employees then in the unit petitioned for, stated that they were notmembers of the Intervenor and did not desire it to represent themHowever, such facts,phrticulaily in view of the short period of time during which the Inteivenor is allegedto have become inactive, do not approximate situations where the Board has oideied elec-tions due to the defunct status of the contracting labor organization, or to the existenceof a serious doubt as to its identity.(Matter of U. S RubberCo , 62 N L R B. 795 ;Matter of TheEllisCanning Company,67 N L. R. B, 384;Matter of Irwin Auger BitCompany,68 N L R B. 447. CfMatter of Perfection Spring and Equipment Company,72 N L R B 590,Matter of Koppers Company, Inc, Wood Preserving Division, 72N L R B. 31)